Allowable Subject Matter
	Claims 1-2, 5-9, 11-17 are allowed.

	Closest references found made of record: ("20140111178"|"20200119705"|"20200266766"|"20140051373"|"20180294858"|"20180302047").The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
first power amplifier configured to amplify a first transmission signal and to output a first amplified transmission signal; and a second power amplifier configured to amplify a second transmission signal having a different frequency than the first transmission signal, and to output a second amplified transmission signal, wherein: when (1) both the first power amplifier and the second power amplifier output the first and second amplified transmission signals, respectively, and (2) a value indicating an output power of the first power amplifier or the second power amplifier is greater than a first threshold power, the first power amplifier or the second power amplifier is configured to switch from an envelope tracking amplification mode to an average power tracking amplification mode, the first transmission signal is of a fourth generation communication system (4G), the second transmission signal is of a fifth generation communication system (5G), the first transmission signal is of a first channel in a first communication band of the fourth generation communication system, the second transmission signal is of a second channel in a second communication band of the fifth generation communication system, and the second communication band has a same frequency range as the first communication band
signal processing circuit configured to process a radio-frequency signal; a radio-frequency circuit configured to receive the radio-frequency signal processed by the signal processing circuit; and a mode switching circuit, wherein the radio frequency circuit comprises: Page 4 of 9Appl. No. 16/808,540 Amdt. Dated: March 17, 2021 Reply to Office action of December 17, 2020 a first power amplifier configured to amplify a first transmission signal and to output a first amplified transmission signal; and a second power amplifier configured to amplify a second transmission signal having a different frequency than the first transmission signal, and to output a second amplified transmission signal, wherein when (1) both the first power amplifier and the second power amplifier output the first and second amplified transmission signals, respectively, and (2) a value indicating an output power of the first power amplifier or the second power amplifier is greater than a first threshold power, the first power amplifier or the second power amplifier is configured to switch from an envelope tracking amplification mode to an average power tracking amplification mode, wherein the signal processing circuit comprises a controller configured to output, based on the value indicating the output power of the first power amplifier or the second power amplifier, a control signal for controlling (1) whether the first power amplifier operates in the envelope tracking amplification mode or the average power tracking amplification mode, and (2) whether the second power amplifier operates in the envelope tracking amplification mode or the average power tracking amplification mode, and wherein the a-mode switching circuit 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649